Name: Commission Regulation (EC) No 159/2003 of 29 January 2003 amending Regulation (EC) No 2377/2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EC) No 1766/92
 Type: Regulation
 Subject Matter: agri-foodstuffs;  plant product;  tariff policy;  trade;  cooperation policy;  marketing;  European Union law
 Date Published: nan

 Avis juridique important|32003R0159Commission Regulation (EC) No 159/2003 of 29 January 2003 amending Regulation (EC) No 2377/2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EC) No 1766/92 Official Journal L 025 , 30/01/2003 P. 0037 - 0037Commission Regulation (EC) No 159/2003of 29 January 2003amending Regulation (EC) No 2377/2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Whereas:(1) Regulation (EC) No 2377/2002(3) opens a tariff quota for the import of 50000 tonnes of malting barley falling within CN code 1003 00 50. This CN code was created during the special Uruguay Round negotiations and refers to HS code 1003 00. In order to avoid practical customs problems when malting barley is imported under this quota, HS code 1003 00, which covers malting barley, should be used.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 2(1) of Regulation (EC) No 2377/2002 is hereby replaced by the following:"1. A tariff import quota of 50000 tonnes of malting barley falling within HS code (ex) 1003 00 to be used in the manufacture of beer aged in vats containing beechwood is hereby opened."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 358, 31.12.2002, p. 95.